DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein (US 10,979,685) in view of Srinivasan et al. (US 9,292,923; hereinafter Srinivasan).
Regarding claim 1: 

at least one eye tracking sensor configured to obtain view information corresponding to viewing direction of eye of a user (see Fig. 1A; eye tracking camera 140 also see col. 6, lines 230-39); 
a camera (see Fig. 1A; camera 150); 
a memory storing one or more instructions (see col. 3, lines 20-24); and 
at least one processor configured to execute the one or more instructions to (see Fig. 1A, controller 160; also see col. 10; lines 54-58): 
obtain information about a gaze point of the user based on the obtained view information (see col. 6, lines 27-39); 
determine a region of interest (ROI) based on the information about the gaze point (see col. 7, lines 10-14; the region of interest corresponds to the virtual object 170B on display 110); 
determine depth information of the ROI (see col. 9, lines 49-53; the depth information can be determined at the place where the user’s gaze is directed). 
Silverstein does not disclose: 
a tilting unit configured to adjust a direction of the camera;
obtain two or more images including the ROI by controlling the tilting unit such that the two or more images are obtained by the camera in a first direction and a second direction based on a predetermined tilting angle; and 
determine depth information of the ROI by using the obtained two or more images.
However, Srinivasan discloses an electronic device (see Fig. 5) comprising: 
a camera (see Fig. 5A, image capturing device 104)
a tilting unit configured to adjust a direction of the camera (see col. 7, lines 29-34);

	obtain two or more images including the ROI by controlling the tilting unit such that the two or more images are obtained by the camera in a first direction and a second direction based on a predetermined tilting angle (see col. 7, lines 35-67 and Fig. 10; images are obtained in steps 1006 and 1012; coordinate of interest corresponds to the ROI); and 
determine depth information of the ROI by using the obtained two or more images (see col. 4, lines 14-39 and Fig. 10, step 1016).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Silverstein to include a tilting unit configured to adjust a direction of the camera; to obtain two or more images including the ROI by controlling the tilting unit such that the two or more images are obtained by the camera in a first direction and a second direction based on a predetermined tilting angle; and to determine depth information of the ROI by using the obtained two or more images, as taught by Srinivasan.  One of ordinary skill in the art would have been motivated to do this because more granular depth information can be provided that enables more accurate recognition analyses for the environment (see col. 7, lines 65-67). 
Regarding claim 5: 
Silverstein and Srinivasan disclose all the features in claim 1. Silverstein further discloses the electronic device, further comprising a display, and wherein the at least one processor is further configured to control the display to display at least one virtual object that appears to be at a depth of the ROI, based on the determined depth information of the ROI (see col. 5, lines 22-38).
Regarding claim 9: 

The motivation to combine Silverstein and Srinivasan is provided above in claim 1. 
Regarding claim 10: 
Claim 10 recites similar limitations as in claim 1.  Hence, claim 10 is rejected under the same reason as discussed above in claim 1. 
Regarding claim 14: 
Claim 14 recites similar limitations as in claim 5.  Hence, claim 14 is rejected under the same reason as discussed above in claim 5.
Regarding claim 18: 
Claim 18 recites similar limitations as in claim 9.  Hence, claim 18 is rejected under the same reason as discussed above in claim 9.
Allowable Subject Matter
Claims 2-4, 6-8, 11-13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 2, none of the reference of record alone or in combination discloses or suggests the electronic device of claim 1, wherein the at least one processor is further configured to: obtain two-dimensional (2D) position information of the gaze point, based on the view information, determine a tilting pivot of the camera, based on the 2D position information, and control the tilting unit to tilt the camera, based on the determined tilting pivot.
determine a tilting angle of the camera based on the estimated distance, and control the tilting unit to tilt the camera based on the determined tilting angle.
In regards to claim 4, none of the reference of record alone or in combination discloses or suggests the electronic device of claim 1, wherein the at least one processor is further configured to: determine an operation mode of the electronic device, determine a tilting angle of the camera, based on tolerance information of depth information corresponding to the operation mode, and control the tilting unit to tilt the camera based on the determined tilting angle.
In regards to claim 6, none of the reference of record alone or in combination discloses or suggests the electronic device of claim 1, wherein the at least one processor is further configured to: determine a target object within the ROI, extract a feature point of the target object by using a predetermined object analysis algorithm, determine a tilting pivot of the camera, based on the feature point of the target object, and control the tilting unit to tilt the camera based on the determined tilting pivot.
Claims 7 and 8 depend from claim 6. 
Claims 11-13 and 15-17 recite similar limitations as in claims 2-4 and 6-8. Hence, claims 11-13 and 15-17 are objected under the similar reasons as discussed above in claims 2-4 and 6-8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bleyer et al. (US 2019/0297316) teaches an active stereo matching for depth applications. 
Motta et al. (US 11,217,021) discloses a mixed reality system comprising sensors that detects depth information about user’s environment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.